                                      Case 20-50674              Doc 1        Filed 09/02/20           Page 1 of 80


Fill in this information to identify your case:

United States Bankruptcy Court for the:

MIDDLE DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                K&W Cafeterias, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FKA K&W Restaurant, Inc.
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1391 Plaza West Road                                            PO Box 25048
                                  Winston Salem, NC 27103                                         Winston Salem, NC 27114
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Forsyth                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.kwcafeterias.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                        Case 20-50674               Doc 1         Filed 09/02/20              Page 2 of 80
Debtor    K&W Cafeterias, Inc.                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2511

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                     Case 20-50674                 Doc 1        Filed 09/02/20            Page 3 of 80
Debtor   K&W Cafeterias, Inc.                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                     Case 20-50674                Doc 1        Filed 09/02/20             Page 4 of 80
Debtor    K&W Cafeterias, Inc.                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 2, 2020
                                                  MM / DD / YYYY


                             X   /s/ Dax C. Allred                                                        Dax C. Allred
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ John A. Northen                                                       Date September 2, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 John A. Northen
                                 Printed name

                                 Northen Blue, LLP
                                 Firm name

                                 PO Box 2208
                                 Chapel Hill, NC 27515
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     919-968-4441                  Email address


                                 6789 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                          Case 20-50674                   Doc 1        Filed 09/02/20            Page 7 of 80




 Fill in this information to identify the case:

 Debtor name         K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 2, 2020                       X /s/ Dax C. Allred
                                                                       Signature of individual signing on behalf of debtor

                                                                       Dax C. Allred
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                               Case 20-50674                 Doc 1       Filed 09/02/20                Page 8 of 80


 Fill in this information to identify the case:
 Debtor name K&W Cafeterias, Inc.
 United States Bankruptcy Court for the: MIDDLE DISTRICT OF NORTH                                                                                     Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ALSCO                                                           Trade debt                                                                                               $47,464.00
 PO BOX 3594
 Attn:
 Officer/Manager
 DURHAM, NC 27702
 BB&T Commercial                                                 Fayetteville                                       $410,664.00               $308,000.00               $102,664.00
 Equipment Capital                                               Equipment
 2 Great Valley
 Parkway, Suite 300
 Attn: Officer or
 Managing Agent
 Malvern, PA 19355
 CAMERON VILLAGE                                                 Lease                                                                                                    $20,954.46
 Attn Officer or
 Managing Agent
 PO BOX 534243
 ATLANTA, GA 30353
 CIT Bank NA                                                     Dish Machine                                       $245,845.00               $185,000.00                 $60,845.00
 10201 Centurion                                                 Healy Drive, South
 Parkway N, Suite                                                Park, Holden
 #100                                                            Road, Signature
 Attn: Officer or                                                Place, Chapel Hill
 Managing Agent
 Jacksonville, FL
 32256
 COMMONWEALTH                                                    Sales Tax                                                                                                $26,796.21
 OF VA
 DEPT OF TAXATION
 PO BOX 1115
 RICHMOND, VA
 23218
 Crestmark Vendor                                                Dish Machine           Unliquidated                $194,215.00               $145,000.00                 $49,215.00
 Finance                                                         Tanglewood,
 PO Box 233756                                                   Concord,
 Attn: Officer or                                                Goldsboro,
 Managing Agent                                                  Crossroads
 Chicago, IL 60689


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                               Case 20-50674                 Doc 1       Filed 09/02/20                Page 9 of 80



 Debtor    K&W Cafeterias, Inc.                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Foundation                                                Dish Machine                                       $209,993.00               $157,000.00                 $52,993.00
 Bank                                                            Statesville, Salem,
 PO Box 80550                                                    Pineville,
 Attn: Officer or                                                Greenville SC,
 Managing Agent
 City of Industry, CA
 91716
 First Lease Inc                                                 Dish Machine                                        $85,021.00                 $64,000.00                $21,021.00
 1 Walnut Grove                                                  Burlington and
 Drive, Suite 300                                                Cameron Village
 Attn: Officer or
 Managing Agent
 Horsham, PA 19044
 H/S Wilson, LLC                                                 Lease, Wilson          Disputed                                                                        $269,110.00
 Attn: Hull Property                                             Mall
 Group, LLC
 1190 Interstate
 Parkway
 Augusta, GA 30909
 Macquarie                                                       Dish Machine                                       $269,495.00               $200,000.00                 $69,495.00
 Equipment Capital,                                              Wilmington,
 Inc.                                                            Rocky Mount,
 1301 Riverplace                                                 Arlington
 Blvd                                                            Crossing, Myrtle
 Attn: Officer or                                                Beach, Cherry
 Managing Agent                                                  Grove
 Jacksonville, FL
 32207
 NC DEPT OF                                                      Sales Tax                                                                                              $282,317.27
 REVENUE
 PO Box 1168
 RALEIGH, NC 27602
 OLIVER PKG. &                                                   Trade debt                                                                                               $35,333.97
 EQUIPMENT CO.
 PO BOX 8506
 Attn:
 Officer/Manager
 CAROL STREAM, IL
 60197
 Performance Food                                                Trade debt                                                                                           $1,062,988.72
 Group
 543 12th Street
 Drive NW
 Attn:
 Officer/Manager
 Hickory, NC 28601
 PINNACLE POINT                                                  Lease                                                                                                    $38,696.66
 INVESTMENTS, LLC
 8504 WILLOW
 BRANCH DR.
 Attn:
 Officer/Manager
 WAXHAW, NC 28173

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                             Case 20-50674                Doc 1         Filed 09/02/20               Page 10 of 80



 Debtor    K&W Cafeterias, Inc.                                                                               Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 RRPV UNIVERSITY                                                 Lease                                                                                                    $18,009.78
 CHAPEL HILL LP
 PO BOX 6230
 Attn:
 Officer/Manager
 ORLANDO, FL
 32802
 SC DEPT OF                                                      Sales Tax                                                                                                $42,985.96
 REVENUE
 PO BOX 125
 COLUMBIA, SC
 29214
 SIGNATURE PLACE                                                 Lease                                                                                                    $23,859.71
 ROLL UP, LLC
 PO BOX 535411
 Attn Officer or
 Managing Agent
 ATLANTA, GA 30353
 SOUTHERN                                                        Lease                                                                                                    $50,965.41
 SHOPPING CENTER
 LLC
 PO BOX 8500,
 LOCKBOX # 7327
 Attn:
 Officer/Manager
 PHILADELPHIA, PA
 19178
 TOWER PLACE NC                                                  Lease                                                                                                    $18,911.00
 LP
 C/O PROVIDENCE
 GROUP MGMT.
 SERVICES
 300 W. SUMMIT
 AVE, SUITE 250
 CHARLOTTE, NC
 28203
 Truist Bank                                                     PPP Loan                                                                                             $6,735,200.00
 Attn: Managing
 Agent/Officer
 214 N. Tryon St.
 Charlotte, NC 28202




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                 Case 20-50674                            Doc 1              Filed 09/02/20                         Page 11 of 80

 Fill in this information to identify the case:

 Debtor name            K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        9,450,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       20,635,274.29

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       30,085,274.29


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       12,565,225.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           825,724.66

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        8,798,280.12


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         22,189,229.78




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                        Case 20-50674                Doc 1      Filed 09/02/20       Page 12 of 80

 Fill in this information to identify the case:

 Debtor name         K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                             $74,800.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     First National Bank of Pennsylvania                     Checking (DIP Account)                                              $1,499,902.00



                                                                            Deposit acct (zero
           3.2.     Truist Bank                                             balance account)                0929                                             $0.00



 4.        Other cash equivalents (Identify all)


           4.1.     Sale proceeds from 703 Polo Oaks Condo, in transit                                                                            $137,756.29




 5.        Total of Part 1.                                                                                                                 $1,712,458.29
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                        Case 20-50674                 Doc 1        Filed 09/02/20            Page 13 of 80

 Debtor         K&W Cafeterias, Inc.                                                               Case number (If known)
                Name

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            932,134.00    -                                   0.00 = ....                $932,134.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $932,134.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used   Current value of
                                                                                                            for current value       debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


           14.1.     Investments - Met Life Stock                                                           Face Value                        $85,000.00



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership

 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                               $85,000.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used   Current value of
                                                      physical inventory          debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Food Inventory                             8/23/2020                             Unknown         Recent Cost                      $325,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 20-50674                Doc 1      Filed 09/02/20        Page 14 of 80

 Debtor         K&W Cafeterias, Inc.                                                          Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                       $325,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                      0.00 Valuation method       recent cost        Current Value                 325,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office furniture, computers & software                                      Unknown       Estimate                         $100,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $100,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                        Case 20-50674                Doc 1      Filed 09/02/20        Page 15 of 80

 Debtor         K&W Cafeterias, Inc.                                                          Case number (If known)
                Name



           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Autos & Truck                                                     Unknown       Estimate                          $200,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Maintenance Parts Inventory                                                 Unknown       Recent Cost                       $318,006.00


           Equipment - Dish Machines                                                   Unknown       Recent Cost                     $1,015,058.00


           Cafeteria Equipment - non dish machine                                      Unknown       Estimate                        $1,250,000.00


           Cafeteria furniture & fixtures                                              Unknown       Estimate                          $450,000.00



 51.       Total of Part 8.                                                                                                      $3,233,064.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     Investments - Pointe
                     Regatta Property                     Fee simple                   Unknown       Appraisal                       $5,765,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                        Case 20-50674                Doc 1      Filed 09/02/20         Page 16 of 80

 Debtor         K&W Cafeterias, Inc.                                                          Case number (If known)
                Name

            55.2.
                     Investments -
                     Maisons Condo                        Fee simple                   Unknown         Comparable Sales                 $450,000.00


            55.3.
                     Investments - 705
                     Polo Oaks Condo                                                   Unknown         Comparable Sales                 $150,000.00


            55.4.
                     Investments - Cedar
                     Lakes Condo                          Fee simple                   Unknown         Comparable Sales                  $85,000.00


            55.5.    Land and Buildings -
                     Farm; Debtor owns
                     14 of 21 parcels
                     (126.47 acres of 350
                     total acres)                         Fee simple                   Unknown         Comparable Sales               $3,000,000.00




 56.        Total of Part 9.                                                                                                       $9,450,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Trademarks, tradenames, trade secrets and
            going concern value                                                        Unknown                                             Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                        Case 20-50674                Doc 1       Filed 09/02/20        Page 17 of 80

 Debtor         K&W Cafeterias, Inc.                                                         Case number (If known)
                Name

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                          1,856,768.00 -                                  0.00 =
            Shareholder Loans                                         Total face amount    doubtful or uncollectible amount               $1,856,768.00


            Allred Investment Company, LLC                                  944,111.00 -                                  0.00 =
            Loans                                                     Total face amount    doubtful or uncollectible amount                 $944,111.00


                                                                          5,878,543.00 -                                  0.00 =
            DGV, LLC Loans                                            Total face amount    doubtful or uncollectible amount               $5,878,543.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities
            Split dollar policies, Debtor's share of cash surrendor
            value                                                                                                                         $2,015,678.00



            Life Insurance on Donald Allred, cash surrender value                                                                           $173,992.00


            Life Insurance on Charles Kiger, deceased and in
            process of redeeming                                                                                                            $150,000.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Class action suit against card processing companies;
            judgment for $5.54 billion, on appeal.                                                                                             Unknown
            Nature of claim          class action
            Amount requested                            $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 20-50674                Doc 1      Filed 09/02/20       Page 18 of 80

 Debtor         K&W Cafeterias, Inc.                                                         Case number (If known)
                Name

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Leasehold improvments                                                                                         $3,228,526.00




 78.       Total of Part 11.                                                                                          $14,247,618.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                     page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
                                            Case 20-50674                      Doc 1            Filed 09/02/20                   Page 19 of 80

 Debtor          K&W Cafeterias, Inc.                                                                                Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,712,458.29

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $932,134.00

 83. Investments. Copy line 17, Part 4.                                                                             $85,000.00

 84. Inventory. Copy line 23, Part 5.                                                                             $325,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $100,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $3,233,064.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $9,450,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $14,247,618.00

 91. Total. Add lines 80 through 90 for each column                                                       $20,635,274.29             + 91b.            $9,450,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $30,085,274.29




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 20 of 80

 Fill in this information to identify the case:

 Debtor name         K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1   Ally Financial                                 Describe debtor's property that is subject to a lien                      $25,017.00                $25,017.00
       Creditor's Name                                2019 Ford Explorer
       PO Box 380901
       Attn: Officer or Managing
       Agent
       Bloomington, MN 55438
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/31/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3894
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       BB&T Commercial
 2.2                                                                                                                          $410,664.00               $308,000.00
       Equipment Capital                              Describe debtor's property that is subject to a lien
       Creditor's Name                                Fayetteville Equipment
       2 Great Valley Parkway,
       Suite 300
       Attn: Officer or Managing
       Agent
       Malvern, PA 19355
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/29/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 21 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

       Fayetteville Equipment
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   CIT Bank NA                                    Describe debtor's property that is subject to a lien                     $245,845.00   $185,000.00
       Creditor's Name                                Dish Machine Healy Drive, South Park,
       10201 Centurion Parkway                        Holden Road, Signature Place, Chapel Hill
       N, Suite #100
       Attn: Officer or Managing
       Agent
       Jacksonville, FL 32256
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/9/2019                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3187
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Crestmark Vendor Finance                       Describe debtor's property that is subject to a lien                     $194,215.00   $145,000.00
       Creditor's Name                                Dish Machine Tanglewood, Concord,
       PO Box 233756                                  Goldsboro, Crossroads
       Attn: Officer or Managing
       Agent
       Chicago, IL 60689
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/13/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3194
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Crestmark Vendor Finance                       Describe debtor's property that is subject to a lien                      $66,961.00    $50,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 22 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

       Creditor's Name                                Dish Machines - Towers
       PO Box 233756
       Attn: Officer or Managing
       Agent
       Chicago, IL 60689
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/10/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3214
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       De Lage Landen Financial
 2.6                                                                                                                            $7,638.00    $7,638.00
       Services, Inc.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                LED Lighting - Statesville
       PO Box 41602
       Attn: Officer or Managing
       Agent
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/11/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1509
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       De Lage Landen Financial
 2.7                                                                                                                           $12,790.00   $12,790.00
       Services, Inc.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                LED Lighting - Southpark
       PO Box 41602
       Attn: Officer or Managing
       Agent
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 23 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

       9/11/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1508
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       De Lage Landen Financial
 2.8                                                  Describe debtor's property that is subject to a lien                      $6,196.00    $6,196.00
       Services, Inc.
       Creditor's Name                                LED Lighting - Cameron Village
       PO Box 41602
       Attn: Officer or Managing
       Agent
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/18/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2359
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       De Lage Landen Financial
 2.9                                                                                                                           $10,032.00   $10,032.00
       Services, Inc.                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                LED Lighting - Greenville SC
       PO Box 41602
       Attn: Officer or Managing
       Agent
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       9/18/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1513
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 24 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 2.1
 0     First Foundation Bank                          Describe debtor's property that is subject to a lien                     $209,993.00   $157,000.00
       Creditor's Name                                Dish Machine Statesville, Salem, Pineville,
       PO Box 80550                                   Greenville SC,
       Attn: Officer or Managing
       Agent
       City of Industry, CA 91716
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/13/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3203
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 1     First Lease Inc                                Describe debtor's property that is subject to a lien                      $85,021.00    $64,000.00
       Creditor's Name                                Dish Machine Burlington and Cameron
       1 Walnut Grove Drive, Suite                    Village
       300
       Attn: Officer or Managing
       Agent
       Horsham, PA 19044
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       6/7/2019                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       Burlington and Cameron
       Village
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 2     Honda Financial                                Describe debtor's property that is subject to a lien                      $20,589.00    $20,589.00
       Creditor's Name                                2019 Honda Accord
       13856 Ballantyne Corporate
       Place
       Attn: Officer or Managing
       Agent
       Charlotte, NC 28277
       Creditor's mailing address                     Describe the lien
                                                      Auto Loan

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 25 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       3/19/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5183
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 3     KOS Financial Services                         Describe debtor's property that is subject to a lien                     Unknown      Unknown
       Creditor's Name                                Lease of SAVIN MP 5054 Annex
       PO Box 41602
       Attn: Officer or Managing
       Agent
       Philadelphia, PA 19101
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6583
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 4     KOS Financial Services                         Describe debtor's property that is subject to a lien                     $24,157.00   $24,157.00
       Creditor's Name                                Lease of SAVIN MPC3004; SAVIN MP 6503.
       21146 Network Place                            Home Office
       Attn: Officer or Managing
       Agent
       Chicago, IL 60673
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9214
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                               page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 26 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Macquarie Equipment
 5     Capital, Inc.                                  Describe debtor's property that is subject to a lien                     $269,495.00     $200,000.00
       Creditor's Name                                Dish Machine Wilmington, Rocky Mount,
       1301 Riverplace Blvd                           Arlington Crossing, Myrtle Beach, Cherry
       Attn: Officer or Managing                      Grove
       Agent
       Jacksonville, FL 32207
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/14/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       3195
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1   Susquehanna Commecial
 6     Finance, Inc                                   Describe debtor's property that is subject to a lien                      $26,459.00      $20,000.00
       Creditor's Name                                Hanes Mill Dish Machine
       2 Country View Road, Suite
       300
       Attn: Officer or Managing
       Agent
       Malvern, PA 19355
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       5/5/2016                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       oc36
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     Truist Bank                                    Describe debtor's property that is subject to a lien               $10,950,153.00      $15,283,088.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                    page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                            Case 20-50674                 Doc 1        Filed 09/02/20               Page 27 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

       Creditor's Name                                Accounts, Inventory, Equipment, Parts,
       Attn: Managing                                 General Intangibles
       Agent/Officer
       214 N. Tryon St.
       Charlotte, NC 28202
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       various                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $12,565,225.
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Steve Gruendel
        Moore and Van Allen PLLC                                                                                Line   2.17
        100 North Tryon St., Suite 4700
        Charlotte, NC 28202-4003




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20                   Page 28 of 80

 Fill in this information to identify the case:

 Debtor name         K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                       Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $2,783.27          $2,783.27
           ALAMANCE COUNTY TAX                                       Check all that apply.
           COLLECTOR                                                    Contingent
           124 W ELM STREET                                             Unliquidated
           GRAHAM, NC 27253                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/1/2020                                                  Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                           $2,825.37          $2,825.37
           CABARRUS COUNTY TAX                                       Check all that apply.
           COLLECTOR                                                    Contingent
           PO BOX 707                                                   Unliquidated
           CONCORD, NC 28026                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
           1/1/2020                                                  Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   20666                                    Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 29 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $1,094.59    $1,094.59
          CITY OF GREENVILLE                                         Check all that apply.
          PO BOX 2207                                                   Contingent
          GREENVILLE, SC 29602                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $4,319.22    $4,319.22
          CITY OF MYRTLE BEACH                                       Check all that apply.
          PO Box 2468                                                   Contingent
          Myrtle Beach, SC 29578                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $4,958.76    $4,958.76
          CITY OF N MYRTLE BEACH                                     Check all that apply.
          1018 2ND AVENUE SOUTH                                         Contingent
          N MYRTLE BEACH, SC 29582                                      Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $4,919.62    $4,919.62
          CITY OF ROANOKE                                            Check all that apply.
          EVELYN W. POWERS                                              Contingent
          TREASURER                                                     Unliquidated
          PO BOX 1451                                                   Disputed
          ROANOKE, VA 24007
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 2 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 30 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $17,690.67    $17,690.67
          CITY OF ROANOKE                                            Check all that apply.
          EVELYN W. POWERS                                              Contingent
          TREASURER                                                     Unliquidated
          PO BOX 1451                                                   Disputed
          ROANOKE, VA 24007
          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $5,248.14    $5,248.14
          CITY OF SALEM                                              Check all that apply.
          DANIELLE C. CRAWFORD, CITY                                    Contingent
          TREASURER                                                     Unliquidated
          PO BOX 869                                                    Disputed
          SALEM, VA 24153
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $10,686.59    $10,686.59
          CITY OF SALEM                                              Check all that apply.
          DANIELLE C. CRAWFORD, CITY                                    Contingent
          TREASURER                                                     Unliquidated
          PO BOX 869                                                    Disputed
          SALEM, VA 24153
          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $26,796.21    $26,796.21
          COMMONWEALTH OF VA                                         Check all that apply.
          DEPT OF TAXATION                                              Contingent
          PO BOX 1115                                                   Unliquidated
          RICHMOND, VA 23218                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 31 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $17,091.74    $17,091.74
          CUMBERLAND COUNTY TAX                                      Check all that apply.
          COLLECTOR                                                     Contingent
          PO BOX 449                                                    Unliquidated
          FAYETTEVILLE, NC 28302                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $1,975.54    $1,975.54
          CUMBERLAND COUNTY TAX                                      Check all that apply.
          COLLECTOR                                                     Contingent
          P.O. BOX 449                                                  Unliquidated
          FAYETTEVILLE, NC 28302                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $138,935.00    $138,935.00
          FORSYTH COUNTY TAX                                         Check all that apply.
          COLLECTOR                                                     Contingent
          PO BOX 82                                                     Unliquidated
          WINSTON-SALEM, NC 27102                                       Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $50,699.95    $50,699.95
          GREENVILLE COUNTY TAX                                      Check all that apply.
          COLLECTOR                                                     Contingent
          301 UNIVERSITY RIDGE                                          Unliquidated
          SUITE 700                                                     Disputed
          GREENVILLE, SC 29601
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 32 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $31,237.80    $31,237.80
          GUILFORD COUNTY TAX                                        Check all that apply.
          DEPARTMENT                                                    Contingent
          PO BOX 3138                                                   Unliquidated
          GREENSBORO, NC 27402                                          Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $24,753.05    $24,753.05
          HORRY COUNTY TREASURER                                     Check all that apply.
          1301 SECOND AVENUE                                            Contingent
          SUITE 1C08                                                    Unliquidated
          CONWAY, SC 29526                                              Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $14,784.18    $14,784.18
          IREDELL COUNTY TAX                                         Check all that apply.
          COLLECTOR                                                     Contingent
          135 EAST WATER STREET                                         Unliquidated
          STATESVILLE, NC 28687                                         Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $2,022.57    $2,022.57
          MECKLENBURG COUNTY                                         Check all that apply.
          700 N Tryon St                                                Contingent
          CHARLOTTE, NC 28202                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 33 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $48,823.43    $48,823.43
          MECKLENBURG COUNTY TAX                                     Check all that apply.
          COLLECTOR                                                     Contingent
          PO BOX 31457                                                  Unliquidated
          CHARLOTTE, NC 28231-1457                                      Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $2,427.85    $2,427.85
          MERCER COUNTY                                              Check all that apply.
          ATTN: TREASURER OFFICE                                        Contingent
          1501 WEST MAIN ST                                             Unliquidated
          PRINCETON, WV 24740                                           Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $15,898.93    $15,898.93
          NASH COUNTY TAX COLLECTOR                                  Check all that apply.
          120 W WASHINGTON ST. STE 2058                                 Contingent
          NASHVILLE, NC 27856                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $282,317.27    $282,317.27
          NC DEPT OF REVENUE                                         Check all that apply.
          PO Box 1168                                                   Contingent
          RALEIGH, NC 27602                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 34 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $2,570.68    $2,570.68
          NEW HANOVER COUNTY TAX                                     Check all that apply.
          OFFICE                                                        Contingent
          230 GOVERNMENT CENTER DR                                      Unliquidated
          SUITE 190                                                     Disputed
          WILMINGTON, NC 28403
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $9,988.62    $9,988.62
          NORFOLK CITY TREASURER                                     Check all that apply.
          COM OF REVENUE                                                Contingent
          PO BOX 3215                                                   Unliquidated
          NORFOLK, VA 23514-3215                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $3,444.18    $3,444.18
          ORANGE COUNTY TAX                                          Check all that apply.
          COLLECTOR                                                     Contingent
          PO BOX 8181                                                   Unliquidated
          HILLSBOROUGH, NC 27278                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $4,074.38    $4,074.38
          PITT COUNTY TAX COLLECTOR                                  Check all that apply.
          PO BOX 875                                                    Contingent
          GREENVILLE, NC 27835                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 35 of 80

 Debtor       K&W Cafeterias, Inc.                                                                            Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $3,083.74    $3,083.74
          RANDOLPH COUNTY TAX DEPT                                   Check all that apply.
          OFFICE OF TAX COLLECTOR                                       Contingent
          725 MCDOWELL ROAD                                             Unliquidated
          ASHEBORO, NC 27205                                            Disputed

          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $3,565.45    $3,565.45
          ROANOKE COUNTY                                             Check all that apply.
          COMMISSIONER OF THE                                           Contingent
          REVENUE                                                       Unliquidated
          5204 BERNARD DR, 1ST FLOOR                                    Disputed
          ROANOKE, VA 24018
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $30,837.71    $30,837.71
          ROWAN COUNTY TAX                                           Check all that apply.
          COLLECTOR                                                     Contingent
          402 N MAIN STREET                                             Unliquidated
          SUITE 101                                                     Disputed
          SALISBURY, NC 28144
          Date or dates debt was incurred                            Basis for the claim:
          1/1/2020                                                   Property Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $42,985.96    $42,985.96
          SC DEPT OF REVENUE                                         Check all that apply.
          PO BOX 125                                                    Contingent
          COLUMBIA, SC 29214                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
          8/31/2020                                                  Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 8 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 20-50674                      Doc 1            Filed 09/02/20              Page 36 of 80

 Debtor        K&W Cafeterias, Inc.                                                                           Case number (if known)
               Name

 2.31       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $4,104.10         $4,104.10
            WAKE COUNTY                                              Check all that apply.
            301 S McDowell Street                                       Contingent
            Suite 3800                                                  Unliquidated
            RALEIGH, NC 27602                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
            8/31/2020                                                Sales Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.32       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $3,645.09         $3,645.09
            WAKE COUNTY REVENUE                                      Check all that apply.
            DEPARTMENT                                                  Contingent
            PO BOX 2331                                                 Unliquidated
            RALEIGH, NC 27602                                           Disputed

            Date or dates debt was incurred                          Basis for the claim:
            1/1/2020                                                 Property Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.33       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $2,680.34         $2,680.34
            WAYNE COUNTY TAX                                         Check all that apply.
            COLLECTOR                                                   Contingent
            PO BOX 227                                                  Unliquidated
            GOLDSBORO, NC 27530                                         Disputed

            Date or dates debt was incurred                          Basis for the claim:
            1/1/2020                                                 Property Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.34       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $2,454.66         $2,454.66
            WILSON COUNTY TAX                                        Check all that apply.
            COLLECTOR                                                   Contingent
            113 NASH ST E                                               Unliquidated
            WILSON, NC 27893                                            Disputed

            Date or dates debt was incurred                          Basis for the claim:
            1/1/2020                                                 Property Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 37 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,864.00
          ADAMS OUTDOOR ADVERTISING                                             Contingent
          P O BOX 809140                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60680
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,499.82
          ADT CYBERSECURITY                                                     Contingent
          301 NORTH ELM STREET, STE 550                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27401
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $595.00
          ADVANCED MAINTENANCE                                                  Contingent
          6554 MAYO DRIVE                                                       Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BOONES MILL, VA 24065
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $617.08
          AIRGAS NATIONAL CARBONATION                                           Contingent
          PO BOX 734673                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          DALLAS, TX 75373
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,280.77
          ALARMSOUTH                                                            Contingent
          PO BOX 5393                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          STATESVILLE, NC 28687
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61.94
          ALEXANDER EQUIPMENT OF W-S                                            Contingent
          PO BOX 25165                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27114
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,000.00
          Allred Investment Company, LLC                                        Contingent
          1391 Plaza West Drive                                                 Unliquidated
          Attn: Officer or Managing Agent                                       Disputed
          Winston Salem, NC 27103
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 38 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,464.00
          ALSCO                                                                 Contingent
          PO BOX 3594                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          DURHAM, NC 27702
                                                                             Basis for the claim:    Trade debt, multiple locations
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,882.86
          APPALACHIAN POWER COMPANY                                             Contingent
          PO BOX 371496                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PITTSBURGH, PA 15250
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $808.30
          BACKGROUND INVESTIGATION BUREAU
          LLC
          9710 NORTHCROSS CENTER COURT, SUITE                                   Contingent
          100                                                                   Unliquidated
          Attn: Officer/Manager                                                 Disputed
          HUNTERSVILLE, NC 28078
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $94.06
          BAKER PIPE & PARTS LLC                                                Contingent
          PO BOX 1824                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GOLDSBORO, NC 27533
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $356.48
          BEACH AIR                                                             Contingent
          320 Reindeer Moss Ct                                                  Unliquidated
          Attn: Officer/Manager                                                 Disputed
          Myrtlle Beach, SC 29588
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,527.86
          BENNETT UNIFORM MFG, INC.                                             Contingent
          4377 FEDERAL DRIVE                                                    Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27410
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,976.00
          BERKELEY MALL, LLC                                                    Contingent
          C/O CHILDRESS KLEIN PROPERTIES                                        Unliquidated
          301 South College Street Ste 2800                                     Disputed
          CHARLOTTE, NC 28202
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 39 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,775.00
          BORDEAUX CENTER, INC.                                                 Contingent
          1740-A OWEN DR.                                                       Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          FAYETTEVILLE, N 28304
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,268.09
          BRIXMORE HOLDINGS 1 SPE, LLC                                          Contingent
          C/O BRIXMOR PROPERTY GROUP                                            Unliquidated
          PO BOX 64524                                                          Disputed
          CINCINNATI, OH 45264
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          BULLUCK LAWN CARE INC.                                                Contingent
          7073 HUNTER RIDGE RD                                                  Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ROCKY MOUNT, NC 27803
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,290.17
          BVB PROPERTIES, INC.                                                  Contingent
          204-C WEST WOODLAWN ROAD                                              Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          CHARLOTTE, NC 28217
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,954.46
          CAMERON VILLAGE                                                       Contingent
          Attn Officer or Managing Agent                                        Unliquidated
          PO BOX 534243                                                         Disputed
          ATLANTA, GA 30353
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,029.07
          CARDINAL NATURAL GAS                                                  Contingent
          PO BOX 94608                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CLEVELAND, OH 44101
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $190.00
          CEDAR LAKE ASSOCIATION                                                Contingent
          200 CEDAR LAKE TRAIL                                                  Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27104
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 40 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.13
          CENTURYLINK                                                           Contingent
          PO BOX 4300                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          CHRIS CARPENTRY                                                       Contingent
          3410 MOUNTAIN VIEW RD.                                                Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GERMANTON, NC 27019
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $471.49
          CITY ELECTRIC SUPPLY CO.                                              Contingent
          PO BOX 13507                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27415
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,392.92
          CITY OF BURLINGTON                                                    Contingent
          PO BOX 1358                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BURLINGTON, NC 27216
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $847.20
          CITY OF MYRTLE BEACH                                                  Contingent
          PO BOX 1346                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          MYRTLE BEACH, SC 29578
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,726.20
          CITY OF RALEIGH                                                       Contingent
          PO BOX 71081                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28272
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,968.28
          CITY OF ROCKY MOUNT                                                   Contingent
          P.O. BOX 1180                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ROCKY MOUNT, NC 27802
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 41 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,223.22
          CITY OF SALEM                                                         Contingent
          PO BOX 75997                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BALTIMORE, MD 21275
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,306.37
          CITY OF WILSON                                                        Contingent
          PO BOX 2407                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WILSON, NC 27894
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,214.83
          CITY OF WINSTON-SALEM                                                 Contingent
          PO BOX 580055                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28258
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $206.61
          COMCAST                                                               Contingent
          PO BOX 70219                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PHILADELPHIA, PA 19176
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,856.11
          COPPERFIELD CENTER PARTNERSHIP                                        Contingent
          C/O B.V. BELK INVESTMENTS                                             Unliquidated
          204-C WEST WOODLAWN ROAD                                              Disputed
          CHARLOTTE, NC 28217
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99.19
          COX COMMUNICATIONS                                                    Contingent
          PO BOX 771908                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          DETROIT, MI 48277
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $984.60
          COZZINI BROS., INC.                                                   Contingent
          350 HOWARD AVENUE                                                     Unliquidated
          Attn: Officer/Manager                                                 Disputed
          DES PLAINES, IL 60018
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 42 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.80
          DAYMARK SAFETY SYSTEMS                                                Contingent
          12836 SOUTH DIXIE HIGHWAY                                             Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BOWLING GREEN, OH 43402
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $685.77
          De Lage Landen Financial Services Inc                                 Contingent
          PO Box 41602                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          Philadelphia, PA 19101
                                                                             Basis for the claim:    Equipment lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,000.00
          DGV, LLC                                                              Contingent
          1391 Plaza West Drive                                                 Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          Winston Salem, NC 27103
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,451.29
          DUKE ENERGY CHARLOTTE                                                 Contingent
          PO BOX 70516                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28272
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.63
          EASTERN FOOD EQUIPMENT                                                Contingent
          1930 HEALY DR                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON SALEM, NC 27103
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,134.94
          ECOLAB PEST ELIMINATION                                               Contingent
          26252 NETWORK PLACE                                                   Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          ELVIS SERVICE CO INC                                                  Contingent
          2200 EXECUTIVE AVE                                                    Unliquidated
          Attn: Officer/Manager                                                 Disputed
          MYRTLE BEACH, SC 29577
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 43 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $460.66
          EXPRESS BUSINESS SYSTEMS INC.                                         Contingent
          PO BOX 369                                                            Unliquidated
          Attn: Officer/Manager                                                 Disputed
          HICKORY, NC 28603
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $185.00
          FORSYTH ROOTER SERVICE, INC.                                          Contingent
          PO BOX 24248                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27114
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,107.30
          FOSTER CAVINESS FOOD SERVICE CO.                                      Contingent
          PO BOX 744739                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ATLANTA, GA 30374
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,098.84
          FRANKLIN MACHINE PRODUCTS, INC.                                       Contingent
          PO BOX 74007311                                                       Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60674
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $52.62
          FRONTIER                                                              Contingent
          PO BOX 740407                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CINCINNATI, OH 45274
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,218.03
          FSI MECHANICAL, INC.                                                  Contingent
          5485 RAYNOR RD.                                                       Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GARNER, NC 27529
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.00
          FSI SOUTH CAROLINA                                                    Contingent
          227 OLD GRADE RD.                                                     Unliquidated
          Attn: Officer/Manager                                                 Disputed
          MONCKS CORNER, SC 29461
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 44 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,540.44
          GFL ENVIRONMENTAL                                                     Contingent
          PO BOX 791519                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BALTIMORE, MD 21279
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,311.34
          GRAINGER INC                                                          Contingent
          DEPT 803760818                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PALATINE, IL 60038
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,325.00
          GREEN WORLD                                                           Contingent
          1737 SPIVEY AVE.                                                      Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CONWAY, SC 29527
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $269,110.00
          H/S Wilson, LLC                                                       Contingent
          Attn: Hull Property Group, LLC                                        Unliquidated
          1190 Interstate Parkway
                                                                                Disputed
          Augusta, GA 30909
          Date(s) debt was incurred
                                                                             Basis for the claim:    Lease, Wilson Mall
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $328.90
          HAPPY CHEF UNIFORMS, INC.                                             Contingent
          22 PARK PLACE                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BUTLER, NJ 07405
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $523.08
          HEAT TRANSFER SALES LLC                                               Contingent
          PO BOX 8608                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27419
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $570.52
          HENRY'S ELECTRIC MOTOR SERVICE INC                                    Contingent
          1406 S MARTIN LUTHER KING DR                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27107
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 45 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,072.16
          HERITAGE FOOD SERVICE                                                 Contingent
          PO BOX 71595                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60694
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $238.46
          HUBBARD PIPE & SUPPLY, INC.                                           Contingent
          PO DRAWER 1570                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          FAYETTEVILLE, NC 28302
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,333.34
          I-85 PLAZA                                                            Contingent
          PO DRAWER 850                                                         Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          BURLINGTON, NC 27216
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,090.05
          IO BUSINESS MUSIC                                                     Contingent
          5025 W. LEMON ST., SUITE 200                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          TAMPA, FL 33609
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $339.10
          IRON MOUNTAIN                                                         Contingent
          PO BOX 27128                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          NEW YORK, NY 10087
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.25
          J H HONEYCUTT & SONS, INC.                                            Contingent
          PO BOX 391                                                            Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHADBOURN, NC 28431
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $88.46
          JACOBI-LEWIS COMPANY - WILMINGTON                                     Contingent
          PO BOX 1289                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WILMINGTON, NC 28402
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 46 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,653.61
          KELLY OFFICE MACHINES, INC.                                           Contingent
          21146 NETWORK PLACE                                                   Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:    Equipment lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,640.15
          KOS FINANCIAL SERVICES                                                Contingent
          PO BOX 790448                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ST. LOUIS, MO 63179
                                                                             Basis for the claim:    Equipment lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,051.25
          LAMAR COMPANIES                                                       Contingent
          PO BOX 96030                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          BATON ROUGE, LA 70896
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.00
          LIFTECH MOBILE CRANE SERVICE                                          Contingent
          321 SPRINGDALE DR                                                     Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WILMINGTON, NC 28405
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,563.84
          LOOMIS                                                                Contingent
          DEPT. CH 10500                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PALATINE, IL 60055
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,554.63
          M2K, LLC                                                              Contingent
          C/O HAI CHAU                                                          Unliquidated
          PO BOX 61115                                                          Disputed
          RALIEGH, N 27661
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $760.00
          MAISONS-SUR-MER                                                       Contingent
          9650 SHORE DR                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          MYRTLE BEACH, SC 29572
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 47 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,234.32
          MARVA MAID DAIRY                                                      Contingent
          PO BOX 392612                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PITTSBURGH, PA 15251
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,190.61
          MATT MARSHALL AND CO                                                  Contingent
          PO BOX 77357                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27417
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $142.93
          MOCK TIRE & AUTO                                                      Contingent
          4752 COUNTRY CLUB RD                                                  Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON SALEM, NC 27104
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $36.56
          MURRAY SUPPLY COMPANY                                                 Contingent
          PO BOX 744702                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ATLANTA, GA 30374
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.00
          NC DEPT OF LABOR - BOILER SAFETY
          BUREAU                                                                Contingent
          1101 MAIL SERVICE CENTER                                              Unliquidated
          Attn: Officer/Manager                                                 Disputed
          RALEIGH, NC 27699
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,413.67
          NEW MARKET HANOVER LP                                                 Contingent
          PO Box 715252                                                         Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          Cincinnati, OH 45271
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,333.97
          OLIVER PKG. & EQUIPMENT CO.                                           Contingent
          PO BOX 8506                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 48 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,473.36
          OVERTON GROUP, LLC                                                    Contingent
          401 WEST 1ST STREET                                                   Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          GREENVILLE, NC 27834
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,062,988.72
          Performance Food Group                                                Contingent
          543 12th Street Drive NW                                              Unliquidated
          Attn: Officer/Manager                                                 Disputed
          Hickory, NC 28601
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,549.31
          PIEDMONT NATURAL GAS                                                  Contingent
          PO BOX 1246                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28201
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,696.66
          PINNACLE POINT INVESTMENTS, LLC                                       Contingent
          8504 WILLOW BRANCH DR.                                                Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WAXHAW, NC 28173
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $143.00
          POINTE REGATTA HOMEOWNERS
          ASSOCIATION                                                           Contingent
          PO BOX 1180                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CORNELIUS, NC 28031
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $370.00
          POLO OAKS HOMEOWNERS ASSOCIATION                                      Contingent
          PO BOX 1239                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          COMMERCE, GA 30529
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,648.95
          PROSERVE FIRE PROTECTION, INC.                                        Contingent
          1000 N. MAIN ST., SUITE 204                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          FUQUAY VARINA, NC 27526
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 49 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $559.90
          QUALITY GLASS SERVICE INC                                             Contingent
          PO BOX 1104                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON SALEM, NC 27102
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $175.00
          QUALITY PRESSURE WASHING &
          CLEANING SVC                                                          Contingent
          PO BOX 7823                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ROCKY MOUNT, NC 27804
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $791.69
          REGENCY OFFICE PRODUCTS, LLC                                          Contingent
          8024 GLENWOOD AVE., SUITE 200                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          RALEIGH, NC 27612
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,425.42
          REGIONAL MALLS, LLC DBA MERCER
          MALL                                                                  Contingent
          PO BOX 2275                                                           Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          LEXINGTON, KY 40588
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,166.48
          RESTAURANT TECHNOLOGIES, INC.                                         Contingent
          12962 COLLECTIONS CENTER DR                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60693
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $146.34
          RIDDLE FARM EQUIPMENT INC.                                            Contingent
          P.O. BOX 4021                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27115
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $540.00
          RJ WASTE & RECOVERY, LLC                                              Contingent
          PO BOX 14                                                             Unliquidated
          Attn: Officer/Manager                                                 Disputed
          IRON STATION, NC 28080
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 50 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,305.61
          ROANOKE GAS COMPANY                                                   Contingent
          P.O. BOX 70848                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28272
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          ROSE ICE & COAL CO.                                                   Contingent
          1202 MARKET ST                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WILMINGTON, NC 28401
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,244.18
          ROWAN COUNTY FINANCE DEPARTMENT                                       Contingent
          C/O LISA BEVIS                                                        Unliquidated
          130 W. INNES STREET                                                   Disputed
          SALISBURY, NC 28144
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,009.78
          RRPV UNIVERSITY CHAPEL HILL LP                                        Contingent
          PO BOX 6230                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ORLANDO, FL 32802
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,459.53
          S&D COFFEE                                                            Contingent
          PO BOX 752010                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28275
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,020.00
          S.V.S. HOSPITALITY, INC.                                              Contingent
          1535 LINKS VIEW DRIVE                                                 Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          SALEM, VA 24153
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,146.00
          SHOES FOR CREWS, INC.                                                 Contingent
          PO BOX 734176                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60673
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 51 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,859.71
          SIGNATURE PLACE ROLL UP, LLC                                          Contingent
          PO BOX 535411                                                         Unliquidated
          Attn Officer or Managing Agent                                        Disputed
          ATLANTA, GA 30353
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.28
          SOLID WASTE AUTHORITY OF HORRY
          COUNTY                                                                Contingent
          PO BOX 1664                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CONWAY, SC 29528
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,061.96
          SOUTHERN COASTAL SOLUTIONS INC.                                       Contingent
          5440 MCGINNIS VILLAGE PLACE, UNIT 104                                 Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ALPHARETTA, GA 30005
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $50,965.41
          SOUTHERN SHOPPING CENTER LLC                                          Contingent
          PO BOX 8500, LOCKBOX # 7327                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PHILADELPHIA, PA 19178
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $383.84
          SRMax Slip Resistant Shoe Company                                     Contingent
          PO BOX 10379                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27404
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,115.00
          STEAM SOURCE                                                          Contingent
          3049 SALEM INDUSTRIAL DRIVE                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON-SALEM, NC 27127
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,943.92
          TANGLEWOOD VENTURE, LLC                                               Contingent
          PO BOX 105740                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ATLANTA, GA 30348
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 52 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,440.20
          TELWARE CORPORATION                                                   Contingent
          PO BOX 561209                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHARLOTTE, NC 28256
                                                                             Basis for the claim:    Utility
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,060.82
          TIME WARNER                                                           Contingent
          PO BOX 4617                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CAROL STREAM, IL 60197
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,911.00
          TOWER PLACE NC LP
          C/O PROVIDENCE GROUP MGMT.                                            Contingent
          SERVICES                                                              Unliquidated
          300 W. SUMMIT AVE, SUITE 250                                          Disputed
          CHARLOTTE, NC 28203
                                                                             Basis for the claim:    Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $817.89
          TQM ROOFING INC                                                       Contingent
          3646 TAYLORSVILLE HWY                                                 Unliquidated
          Attn: Officer/Manager                                                 Disputed
          STATESVILLE, NC 28625
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,857.00
          TRIAD INDUSTRIAL GROUP, INC.                                          Contingent
          4275 THOMASVILLE RD                                                   Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON SALEM, NC 27107
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $6,735,200.00
          Truist Bank                                                           Contingent
          Attn: Managing Agent/Officer                                          Unliquidated
          214 N. Tryon St.                                                      Disputed
          Charlotte, NC 28202
                                                                             Basis for the claim:    PPP Loan
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,498.08
          ULINE                                                                 Contingent
          PO BOX 88741                                                          Unliquidated
          Attn: Officer/Manager                                                 Disputed
          CHICAGO, IL 60680
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 53 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,181.12
          UNITED REFRIGERATION INC.                                             Contingent
          PO BOX 740703                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          ATLANTA, GA 30374
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $55.54
          UNITED RESTAURANT EQUIPMENT
          COMPANY                                                               Contingent
          PO BOX 1186                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          RALEIGH, NC 27602
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $165.11
          UPS                                                                   Contingent
          PO BOX 7247-0244                                                      Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PHILADELPHIA, PA 19170
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $723.05
          W R VERNON PRODUCE COMPANY, INC.                                      Contingent
          PO BOX 4054                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          WINSTON SALEM, NC 27115
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $222.39
          W.C. ROUSE & SON,INC.                                                 Contingent
          P.O. BOX 19046                                                        Unliquidated
          Attn: Officer/Manager                                                 Disputed
          GREENSBORO, NC 27419
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $521.76
          WASTE CONNECTIONS OF CAROLINA                                         Contingent
          PO BOX 535233                                                         Unliquidated
          Attn: Officer/Manager                                                 Disputed
          PITTSBURGH, PA 15253
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,597.14
          WASTE MANAGEMENT                                                      Contingent
          PO BOX 4648                                                           Unliquidated
          Attn: Officer/Manager                                                 Disputed
          Carol Stream, IL 60197
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                  Doc 1        Filed 09/02/20                 Page 54 of 80

 Debtor       K&W Cafeterias, Inc.                                                                    Case number (if known)
              Name

 3.120     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $246.47
           WESTERN VIRGINIA WATER AUTHORITY                                     Contingent
           PO BOX 17381                                                         Unliquidated
           Attn: Officer/Manager                                                Disputed
           BALTIMORE, MD 21297
                                                                             Basis for the claim:    Utility
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.121     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,718.73
           WIND RIVER ENVIRONMENTAL LLC                                         Contingent
           PO BOX 22074                                                         Unliquidated
           Attn: Officer/Manager                                                Disputed
           NEW YORK, NY 10087
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.122     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $773.94
           WM COMPACTOR SOLUTIONS INC.,
           DEPT#2008                                                            Contingent
           PO BOX 29661                                                         Unliquidated
           Attn: Officer/Manager                                                Disputed
           PHOENIX, AZ 85038
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.123     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $14,747.00
           Xerox Corporation                                                    Contingent
           PO Box 660501                                                        Unliquidated
           Attn: Officer or Managing Agent                                      Disputed
           Dallas, TX 75266
                                                                             Basis for the claim:    Equipment lease: V80 Press Serial B2R-088377
           Date(s) debt was incurred
           Last 4 digits of account number      1956                         Is the claim subject to offset?     No       Yes


 3.124     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $915.20
           XEROX CORPORATION                                                    Contingent
           P.O. BOX 827598                                                      Unliquidated
           Attn: Officer/Manager                                                Disputed
           PHILADELPHIA, PA 19182
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.125     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,436.00
           ZUPPLER                                                              Contingent
           151 EAST 10TH AVE., SUITE 201                                        Unliquidated
           Attn: Officer/Manager                                                Disputed
           CONSHOHOCKEN, PA 19428
                                                                             Basis for the claim:    Trade debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 27 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 20-50674                  Doc 1       Filed 09/02/20              Page 55 of 80

 Debtor       K&W Cafeterias, Inc.                                                                Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the     Last 4 digits of
                                                                                                 related creditor (if any) listed?           account number, if
                                                                                                                                             any
 4.1       Steve Gruendel
           Moore and Van Allen PLLC                                                              Line     3.111
           100 North Tryon St., Suite 4700
                                                                                                        Not listed. Explain
           Charlotte, NC 28202-4003


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                   Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.        $                    825,724.66
 5b. Total claims from Part 2                                                                       5b.    +   $                  8,798,280.12

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.        $                    9,624,004.78




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                        Case 20-50674                Doc 1    Filed 09/02/20       Page 56 of 80

 Fill in this information to identify the case:

 Debtor name         K&W Cafeterias, Inc.

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Allred                            Attn: Officer or Managing Agent                   Truist Bank                        D   2.17
             Investment                        PO Box 25048                                                                         E/F
             Company, LLC                      Winston Salem, NC 27114-5048
                                                                                                                                    G




    2.2      DGV, LLC                          Attn: Officer or Managing Agent                   Truist Bank                        D   2.17
                                               PO Box 25048                                                                         E/F
                                               Winston Salem, NC 27114-5048
                                                                                                                                    G




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                        Case 20-50674                    Doc 1    Filed 09/02/20      Page 57 of 80
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Middle District of North Carolina
 In re       K&W Cafeterias, Inc.                                                                             Case No.
                                                                                    Debtor(s)                 Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                100,000.00
             Prior to the filing of this statement I have received                                        $                100,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 nalysis of financial situation, and rendering of advice and assistance to client in determining if a petition should
                 be filed under Title 11 of the US Code. Preparation and filing of the petition, schedules and statement of affairs
                 and other documents required by the court, including any amendments to the schedules. Represenation at the
                 meeting of creditors; to the extent resasonable representation in core matters of the case, including motions to
                 avoid non-purchase money security interests and judicial liens, reaffirmation agreements, redemption actions,
                 motions for stay relief and most contested matters.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Adversary Proceedings.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 2, 2020                                                             /s/ John A. Northen
     Date                                                                          John A. Northen
                                                                                   Signature of Attorney
                                                                                   Northen Blue, LLP
                                                                                   PO Box 2208
                                                                                   Chapel Hill, NC 27515
                                                                                   919-968-4441 Fax: 919-942-6603
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                        Case 20-50674                    Doc 1    Filed 09/02/20     Page 58 of 80

                                                               United States Bankruptcy Court
                                                                     Middle District of North Carolina
 In re      K&W Cafeterias, Inc.                                                                            Case No.
                                                                                    Debtor(s)               Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities              Kind of Interest
 business of holder
 Bill Allred                                                          Common         13,928                            6.3%
 2861 Mery Acres Lane
 Winston Salem, NC 27106

 Dax Allred                                                           Common         13,928                            6.3%
 3304 Willow Wind Drive
 Pfafftown, NC 27040

 Derek Duggins                                                        Common         32,793                            14.8%
 1931 Plaza Drive West
 Winston Salem, NC 27103

 Donald Allred                                                        common         54,448                            24.6%
 1902 Cliff Pointe Court
 Winston Salem, NC 27106

 Jordan Tucci                                                         Common         17,231                            7.8%
 1931 Plaza West Drive
 Winston Salem, NC 27103

 Julie Long                                                           Common         28,511                            12.9%
 606 Hertford Road
 Winston Salem, NC 27104

 Kathryn Allred                                                       Common         3,229                             1.5%
 404 Lawndale Drive
 Winston Salem, NC 27104

 Leslie Yates                                                         Common         28,511                            12.9%
 604 Macon Place
 Raleigh, NC 27609

 Natalie Smith                                                        Common         28,511                            12.9%
 3945 Bethabara Road
 Winston Salem, NC 27106




Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                        Case 20-50674                  Doc 1      Filed 09/02/20              Page 59 of 80


 In re:    K&W Cafeterias, Inc.                                                                          Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date September 2, 2020                                                      Signature /s/ Dax C. Allred
                                                                                            Dax C. Allred

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 20-50674                    Doc 1     Filed 09/02/20    Page 60 of 80




                                                               United States Bankruptcy Court
                                                                     Middle District of North Carolina
 In re      K&W Cafeterias, Inc.                                                                         Case No.
                                                                                     Debtor(s)           Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       September 2, 2020                                            /s/ Dax C. Allred
                                                                          Dax C. Allred/President
                                                                          Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-50674   Doc 1   Filed 09/02/20   Page 61 of 80



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




          ADAMS OUTDOOR ADVERTISING
          P O BOX 809140
          Attn: Officer/Manager
          CHICAGO, IL 60680


          ADT CYBERSECURITY
          301 NORTH ELM STREET, STE 550
          Attn: Officer/Manager
          GREENSBORO, NC 27401


          ADVANCED MAINTENANCE
          6554 MAYO DRIVE
          Attn: Officer/Manager
          BOONES MILL, VA 24065


          AIRGAS NATIONAL CARBONATION
          PO BOX 734673
          Attn: Officer/Manager
          DALLAS, TX 75373


          ALAMANCE COUNTY TAX COLLECTOR
          124 W ELM STREET
          GRAHAM, NC 27253


          ALARMSOUTH
          PO BOX 5393
          Attn: Officer/Manager
          STATESVILLE, NC 28687


          ALEXANDER EQUIPMENT OF W-S
          PO BOX 25165
          Attn: Officer/Manager
          WINSTON-SALEM, NC 27114


          Allred Investment Company, LLC
          Attn: Officer or Managing Agent
          PO Box 25048
          Winston Salem, NC 27114-5048


          Ally Financial
          PO Box 380901
          Attn: Officer or Managing Agent
          Bloomington, MN 55438
Case 20-50674   Doc 1   Filed 09/02/20   Page 62 of 80




      ALSCO
      PO BOX 3594
      Attn: Officer/Manager
      DURHAM, NC 27702


      APPALACHIAN POWER COMPANY
      PO BOX 371496
      Attn: Officer/Manager
      PITTSBURGH, PA 15250


      BACKGROUND INVESTIGATION BUREAU LLC
      9710 NORTHCROSS CENTER COURT, SUITE 100
      Attn: Officer/Manager
      HUNTERSVILLE, NC 28078


      BAKER PIPE & PARTS LLC
      PO BOX 1824
      Attn: Officer/Manager
      GOLDSBORO, NC 27533


      BB&T Commercial Equipment Capital
      2 Great Valley Parkway, Suite 300
      Attn: Officer or Managing Agent
      Malvern, PA 19355


      BEACH AIR
      320 Reindeer Moss Ct
      Attn: Officer/Manager
      Myrtlle Beach, SC 29588


      BENNETT UNIFORM MFG, INC.
      4377 FEDERAL DRIVE
      Attn: Officer/Manager
      GREENSBORO, NC 27410


      BERKELEY MALL, LLC
      C/O CHILDRESS KLEIN PROPERTIES
      301 South College Street Ste 2800
      CHARLOTTE, NC 28202


      BORDEAUX CENTER, INC.
      1740-A OWEN DR.
      Attn Officer or Managing Agent
      FAYETTEVILLE, N 28304
Case 20-50674   Doc 1   Filed 09/02/20   Page 63 of 80




      BRIXMORE HOLDINGS 1 SPE, LLC
      C/O BRIXMOR PROPERTY GROUP
      PO BOX 64524
      CINCINNATI, OH 45264


      BULLUCK LAWN CARE INC.
      7073 HUNTER RIDGE RD
      Attn: Officer/Manager
      ROCKY MOUNT, NC 27803


      BVB PROPERTIES, INC.
      204-C WEST WOODLAWN ROAD
      Attn Officer or Managing Agent
      CHARLOTTE, NC 28217


      CABARRUS COUNTY TAX COLLECTOR
      PO BOX 707
      CONCORD, NC 28026


      CAMERON VILLAGE
      Attn Officer or Managing Agent
      PO BOX 534243
      ATLANTA, GA 30353


      CARDINAL NATURAL GAS
      PO BOX 94608
      Attn: Officer/Manager
      CLEVELAND, OH 44101


      CEDAR LAKE ASSOCIATION
      200 CEDAR LAKE TRAIL
      Attn: Officer/Manager
      WINSTON-SALEM, NC 27104


      CENTURYLINK
      PO BOX 4300
      Attn: Officer/Manager
      CAROL STREAM, IL 60197


      CHRIS CARPENTRY
      3410 MOUNTAIN VIEW RD.
      Attn: Officer/Manager
      GERMANTON, NC 27019
Case 20-50674   Doc 1   Filed 09/02/20   Page 64 of 80




      CIT Bank NA
      10201 Centurion Parkway N, Suite #100
      Attn: Officer or Managing Agent
      Jacksonville, FL 32256


      CITY ELECTRIC SUPPLY CO.
      PO BOX 13507
      Attn: Officer/Manager
      GREENSBORO, NC 27415


      CITY OF BURLINGTON
      PO BOX 1358
      Attn: Officer/Manager
      BURLINGTON, NC 27216


      CITY OF GREENVILLE
      PO BOX 2207
      GREENVILLE, SC 29602


      CITY OF MYRTLE BEACH
      PO BOX 1346
      Attn: Officer/Manager
      MYRTLE BEACH, SC 29578


      CITY OF N MYRTLE BEACH
      1018 2ND AVENUE SOUTH
      N MYRTLE BEACH, SC 29582


      CITY OF RALEIGH
      PO BOX 71081
      Attn: Officer/Manager
      CHARLOTTE, NC 28272


      CITY OF ROANOKE
      EVELYN W. POWERS TREASURER
      PO BOX 1451
      ROANOKE, VA 24007


      CITY OF ROCKY MOUNT
      P.O. BOX 1180
      Attn: Officer/Manager
      ROCKY MOUNT, NC 27802
Case 20-50674   Doc 1   Filed 09/02/20   Page 65 of 80




      CITY OF SALEM
      PO BOX 75997
      Attn: Officer/Manager
      BALTIMORE, MD 21275


      CITY OF SALEM
      DANIELLE C. CRAWFORD, CITY TREASURER
      PO BOX 869
      SALEM, VA 24153


      CITY OF WILSON
      PO BOX 2407
      Attn: Officer/Manager
      WILSON, NC 27894


      CITY OF WINSTON-SALEM
      PO BOX 580055
      Attn: Officer/Manager
      CHARLOTTE, NC 28258


      COMCAST
      PO BOX 70219
      Attn: Officer/Manager
      PHILADELPHIA, PA 19176


      COMMONWEALTH OF VA
      DEPT OF TAXATION
      PO BOX 1115
      RICHMOND, VA 23218


      COPPERFIELD CENTER PARTNERSHIP
      C/O B.V. BELK INVESTMENTS
      204-C WEST WOODLAWN ROAD
      CHARLOTTE, NC 28217


      COX COMMUNICATIONS
      PO BOX 771908
      Attn: Officer/Manager
      DETROIT, MI 48277


      COZZINI BROS., INC.
      350 HOWARD AVENUE
      Attn: Officer/Manager
      DES PLAINES, IL 60018
Case 20-50674   Doc 1   Filed 09/02/20   Page 66 of 80




      Crestmark Vendor Finance
      PO Box 233756
      Attn: Officer or Managing Agent
      Chicago, IL 60689


      CUMBERLAND COUNTY TAX COLLECTOR
      P.O. BOX 449
      FAYETTEVILLE, NC 28302


      DAYMARK SAFETY SYSTEMS
      12836 SOUTH DIXIE HIGHWAY
      Attn: Officer/Manager
      BOWLING GREEN, OH 43402


      De Lage Landen Financial Services Inc
      PO Box 41602
      Attn: Officer/Manager
      Philadelphia, PA 19101


      De Lage Landen Financial Services, Inc.
      PO Box 41602
      Attn: Officer or Managing Agent
      Philadelphia, PA 19101


      DGV, LLC
      Attn: Officer or Managing Agent
      PO Box 25048
      Winston Salem, NC 27114-5048


      DUKE ENERGY CHARLOTTE
      PO BOX 70516
      Attn: Officer/Manager
      CHARLOTTE, NC 28272


      EASTERN FOOD EQUIPMENT
      1930 HEALY DR
      Attn: Officer/Manager
      WINSTON SALEM, NC 27103


      ECOLAB PEST ELIMINATION
      26252 NETWORK PLACE
      Attn: Officer/Manager
      CHICAGO, IL 60673
Case 20-50674   Doc 1   Filed 09/02/20   Page 67 of 80




      ELVIS SERVICE CO INC
      2200 EXECUTIVE AVE
      Attn: Officer/Manager
      MYRTLE BEACH, SC 29577


      EXPRESS BUSINESS SYSTEMS INC.
      PO BOX 369
      Attn: Officer/Manager
      HICKORY, NC 28603


      First Foundation Bank
      PO Box 80550
      Attn: Officer or Managing Agent
      City of Industry, CA 91716


      First Lease Inc
      1 Walnut Grove Drive, Suite 300
      Attn: Officer or Managing Agent
      Horsham, PA 19044


      FORSYTH COUNTY TAX COLLECTOR
      PO BOX 82
      WINSTON-SALEM, NC 27102


      FORSYTH ROOTER SERVICE, INC.
      PO BOX 24248
      Attn: Officer/Manager
      WINSTON-SALEM, NC 27114


      FOSTER CAVINESS FOOD SERVICE CO.
      PO BOX 744739
      Attn: Officer/Manager
      ATLANTA, GA 30374


      FRANKLIN MACHINE PRODUCTS, INC.
      PO BOX 74007311
      Attn: Officer/Manager
      CHICAGO, IL 60674


      FRONTIER
      PO BOX 740407
      Attn: Officer/Manager
      CINCINNATI, OH 45274
Case 20-50674   Doc 1   Filed 09/02/20   Page 68 of 80




      FSI MECHANICAL, INC.
      5485 RAYNOR RD.
      Attn: Officer/Manager
      GARNER, NC 27529


      FSI SOUTH CAROLINA
      227 OLD GRADE RD.
      Attn: Officer/Manager
      MONCKS CORNER, SC 29461


      GFL ENVIRONMENTAL
      PO BOX 791519
      Attn: Officer/Manager
      BALTIMORE, MD 21279


      GRAINGER INC
      DEPT 803760818
      Attn: Officer/Manager
      PALATINE, IL 60038


      GREEN WORLD
      1737 SPIVEY AVE.
      Attn: Officer/Manager
      CONWAY, SC 29527


      GREENVILLE COUNTY TAX COLLECTOR
      301 UNIVERSITY RIDGE
      SUITE 700
      GREENVILLE, SC 29601


      GUILFORD COUNTY TAX DEPARTMENT
      PO BOX 3138
      GREENSBORO, NC 27402


      H/S Wilson, LLC
      Attn: Hull Property Group, LLC
      1190 Interstate Parkway
      Augusta, GA 30909


      HAPPY CHEF UNIFORMS, INC.
      22 PARK PLACE
      Attn: Officer/Manager
      BUTLER, NJ 07405
Case 20-50674   Doc 1   Filed 09/02/20   Page 69 of 80




      HEAT TRANSFER SALES LLC
      PO BOX 8608
      Attn: Officer/Manager
      GREENSBORO, NC 27419


      HENRY'S ELECTRIC MOTOR SERVICE INC
      1406 S MARTIN LUTHER KING DR
      Attn: Officer/Manager
      WINSTON-SALEM, NC 27107


      HERITAGE FOOD SERVICE
      PO BOX 71595
      Attn: Officer/Manager
      CHICAGO, IL 60694


      Honda Financial
      13856 Ballantyne Corporate Place
      Attn: Officer or Managing Agent
      Charlotte, NC 28277


      HORRY COUNTY TREASURER
      1301 SECOND AVENUE
      SUITE 1C08
      CONWAY, SC 29526


      HUBBARD PIPE & SUPPLY, INC.
      PO DRAWER 1570
      Attn: Officer/Manager
      FAYETTEVILLE, NC 28302


      I-85 PLAZA
      PO DRAWER 850
      Attn Officer or Managing Agent
      BURLINGTON, NC 27216


      IO BUSINESS MUSIC
      5025 W. LEMON ST., SUITE 200
      Attn: Officer/Manager
      TAMPA, FL 33609


      IREDELL COUNTY TAX COLLECTOR
      135 EAST WATER STREET
      STATESVILLE, NC 28687
Case 20-50674   Doc 1   Filed 09/02/20   Page 70 of 80




      IRON MOUNTAIN
      PO BOX 27128
      Attn: Officer/Manager
      NEW YORK, NY 10087


      J H HONEYCUTT & SONS, INC.
      PO BOX 391
      Attn: Officer/Manager
      CHADBOURN, NC 28431


      JACOBI-LEWIS COMPANY - WILMINGTON
      PO BOX 1289
      Attn: Officer/Manager
      WILMINGTON, NC 28402


      KELLY OFFICE MACHINES, INC.
      21146 NETWORK PLACE
      Attn: Officer/Manager
      CHICAGO, IL 60673


      KOS Financial Services
      PO Box 41602
      Attn: Officer or Managing Agent
      Philadelphia, PA 19101


      KOS Financial Services
      21146 Network Place
      Attn: Officer or Managing Agent
      Chicago, IL 60673


      KOS Financial Services
      PO Box 790448
      Attn: Officer or Managing Agent
      St Louis, MO 63179


      LAMAR COMPANIES
      PO BOX 96030
      Attn: Officer/Manager
      BATON ROUGE, LA 70896


      LIFTECH MOBILE CRANE SERVICE
      321 SPRINGDALE DR
      Attn: Officer/Manager
      WILMINGTON, NC 28405
Case 20-50674   Doc 1   Filed 09/02/20   Page 71 of 80




      LOOMIS
      DEPT. CH 10500
      Attn: Officer/Manager
      PALATINE, IL 60055


      M2K, LLC
      C/O HAI CHAU
      PO BOX 61115
      RALIEGH, N 27661


      Macquarie Equipment Capital, Inc.
      1301 Riverplace Blvd
      Attn: Officer or Managing Agent
      Jacksonville, FL 32207


      MAISONS-SUR-MER
      9650 SHORE DR
      Attn: Officer/Manager
      MYRTLE BEACH, SC 29572


      MARVA MAID DAIRY
      PO BOX 392612
      Attn: Officer/Manager
      PITTSBURGH, PA 15251


      MATT MARSHALL AND CO
      PO BOX 77357
      Attn: Officer/Manager
      GREENSBORO, NC 27417


      MECKLENBURG COUNTY
      700 N Tryon St
      CHARLOTTE, NC 28202


      MECKLENBURG COUNTY TAX COLLECTOR
      PO BOX 31457
      CHARLOTTE, NC 28231-1457


      MERCER COUNTY
      ATTN: TREASURER OFFICE
      1501 WEST MAIN ST
      PRINCETON, WV 24740
Case 20-50674   Doc 1   Filed 09/02/20   Page 72 of 80




      MOCK TIRE & AUTO
      4752 COUNTRY CLUB RD
      Attn: Officer/Manager
      WINSTON SALEM, NC 27104


      MURRAY SUPPLY COMPANY
      PO BOX 744702
      Attn: Officer/Manager
      ATLANTA, GA 30374


      NASH COUNTY TAX COLLECTOR
      120 W WASHINGTON ST. STE 2058
      NASHVILLE, NC 27856


      NC DEPT OF LABOR - BOILER SAFETY BUREAU
      1101 MAIL SERVICE CENTER
      Attn: Officer/Manager
      RALEIGH, NC 27699


      NC DEPT OF REVENUE
      PO Box 1168
      RALEIGH, NC 27602


      NEW HANOVER COUNTY TAX OFFICE
      230 GOVERNMENT CENTER DR
      SUITE 190
      WILMINGTON, NC 28403


      NEW MARKET HANOVER LP
      PO Box 715252
      Attn Officer or Managing Agent
      Cincinnati, OH 45271


      NORFOLK CITY TREASURER
      COM OF REVENUE
      PO BOX 3215
      NORFOLK, VA 23514-3215


      OLIVER PKG. & EQUIPMENT CO.
      PO BOX 8506
      Attn: Officer/Manager
      CAROL STREAM, IL 60197


      ORANGE COUNTY TAX COLLECTOR
      PO BOX 8181
      HILLSBOROUGH, NC 27278
Case 20-50674   Doc 1   Filed 09/02/20   Page 73 of 80




      OVERTON GROUP, LLC
      401 WEST 1ST STREET
      Attn Officer or Managing Agent
      GREENVILLE, NC 27834


      Performance Food Group
      543 12th Street Drive NW
      Attn: Officer/Manager
      Hickory, NC 28601


      PIEDMONT NATURAL GAS
      PO BOX 1246
      Attn: Officer/Manager
      CHARLOTTE, NC 28201


      PINNACLE POINT INVESTMENTS, LLC
      8504 WILLOW BRANCH DR.
      Attn: Officer/Manager
      WAXHAW, NC 28173


      PITT COUNTY TAX COLLECTOR
      PO BOX 875
      GREENVILLE, NC 27835


      POINTE REGATTA HOMEOWNERS ASSOCIATION
      PO BOX 1180
      Attn: Officer/Manager
      CORNELIUS, NC 28031


      POLO OAKS HOMEOWNERS ASSOCIATION
      PO BOX 1239
      Attn: Officer/Manager
      COMMERCE, GA 30529


      PROSERVE FIRE PROTECTION, INC.
      1000 N. MAIN ST., SUITE 204
      Attn: Officer/Manager
      FUQUAY VARINA, NC 27526


      QUALITY GLASS SERVICE INC
      PO BOX 1104
      Attn: Officer/Manager
      WINSTON SALEM, NC 27102
Case 20-50674   Doc 1   Filed 09/02/20   Page 74 of 80




      QUALITY PRESSURE WASHING & CLEANING SVC
      PO BOX 7823
      Attn: Officer/Manager
      ROCKY MOUNT, NC 27804


      RANDOLPH COUNTY TAX DEPT
      OFFICE OF TAX COLLECTOR
      725 MCDOWELL ROAD
      ASHEBORO, NC 27205


      REGENCY OFFICE PRODUCTS, LLC
      8024 GLENWOOD AVE., SUITE 200
      Attn: Officer/Manager
      RALEIGH, NC 27612


      REGIONAL MALLS, LLC DBA MERCER MALL
      PO BOX 2275
      Attn Officer or Managing Agent
      LEXINGTON, KY 40588


      RESTAURANT TECHNOLOGIES, INC.
      12962 COLLECTIONS CENTER DR
      Attn: Officer/Manager
      CHICAGO, IL 60693


      RIDDLE FARM EQUIPMENT INC.
      P.O. BOX 4021
      Attn: Officer/Manager
      WINSTON-SALEM, NC 27115


      RJ WASTE & RECOVERY, LLC
      PO BOX 14
      Attn: Officer/Manager
      IRON STATION, NC 28080


      ROANOKE COUNTY
      COMMISSIONER OF THE REVENUE
      5204 BERNARD DR, 1ST FLOOR
      ROANOKE, VA 24018


      ROANOKE GAS COMPANY
      P.O. BOX 70848
      Attn: Officer/Manager
      CHARLOTTE, NC 28272
Case 20-50674   Doc 1   Filed 09/02/20   Page 75 of 80




      ROSE ICE & COAL CO.
      1202 MARKET ST
      Attn: Officer/Manager
      WILMINGTON, NC 28401


      ROWAN COUNTY FINANCE DEPARTMENT
      C/O LISA BEVIS
      130 W. INNES STREET
      SALISBURY, NC 28144


      ROWAN COUNTY TAX COLLECTOR
      402 N MAIN STREET
      SUITE 101
      SALISBURY, NC 28144


      RRPV UNIVERSITY CHAPEL HILL LP
      PO BOX 6230
      Attn: Officer/Manager
      ORLANDO, FL 32802


      S&D COFFEE
      PO BOX 752010
      Attn: Officer/Manager
      CHARLOTTE, NC 28275


      S.V.S. HOSPITALITY, INC.
      1535 LINKS VIEW DRIVE
      Attn Officer or Managing Agent
      SALEM, VA 24153


      SC DEPT OF REVENUE
      PO BOX 125
      COLUMBIA, SC 29214


      SHOES FOR CREWS, INC.
      PO BOX 734176
      Attn: Officer/Manager
      CHICAGO, IL 60673


      SIGNATURE PLACE ROLL UP, LLC
      PO BOX 535411
      Attn Officer or Managing Agent
      ATLANTA, GA 30353
Case 20-50674   Doc 1   Filed 09/02/20   Page 76 of 80




      SOLID WASTE AUTHORITY OF HORRY COUNTY
      PO BOX 1664
      Attn: Officer/Manager
      CONWAY, SC 29528


      SOUTHERN COASTAL SOLUTIONS INC.
      5440 MCGINNIS VILLAGE PLACE, UNIT 104
      Attn: Officer/Manager
      ALPHARETTA, GA 30005


      SOUTHERN SHOPPING CENTER LLC
      PO BOX 8500, LOCKBOX # 7327
      Attn: Officer/Manager
      PHILADELPHIA, PA 19178


      SRMax Slip Resistant Shoe Company
      PO BOX 10379
      Attn: Officer/Manager
      GREENSBORO, NC 27404


      STEAM SOURCE
      3049 SALEM INDUSTRIAL DRIVE
      Attn: Officer/Manager
      WINSTON-SALEM, NC 27127


      Steve Gruendel
      Moore and Van Allen PLLC
      100 North Tryon St., Suite 4700
      Charlotte, NC 28202-4003


      Susquehanna Commecial Finance, Inc
      2 Country View Road, Suite 300
      Attn: Officer or Managing Agent
      Malvern, PA 19355


      TANGLEWOOD VENTURE, LLC
      PO BOX 105740
      Attn: Officer/Manager
      ATLANTA, GA 30348


      TELWARE CORPORATION
      PO BOX 561209
      Attn: Officer/Manager
      CHARLOTTE, NC 28256
Case 20-50674   Doc 1   Filed 09/02/20   Page 77 of 80




      The City Kitch, LLC
      Attn: Officer or Managing Agent
      640 W. Mallard Creek Church Road
      Charlotte, NC 28262


      TIME WARNER
      PO BOX 4617
      Attn: Officer/Manager
      CAROL STREAM, IL 60197


      TOWER PLACE NC LP
      C/O PROVIDENCE GROUP MGMT. SERVICES
      300 W. SUMMIT AVE, SUITE 250
      CHARLOTTE, NC 28203


      TQM ROOFING INC
      3646 TAYLORSVILLE HWY
      Attn: Officer/Manager
      STATESVILLE, NC 28625


      TRIAD INDUSTRIAL GROUP, INC.
      4275 THOMASVILLE RD
      Attn: Officer/Manager
      WINSTON SALEM, NC 27107


      Truist Bank
      Attn: Managing Agent/Officer
      214 N. Tryon St.
      Charlotte, NC 28202


      ULINE
      PO BOX 88741
      Attn: Officer/Manager
      CHICAGO, IL 60680


      UNITED REFRIGERATION INC.
      PO BOX 740703
      Attn: Officer/Manager
      ATLANTA, GA 30374


      UNITED RESTAURANT EQUIPMENT COMPANY
      PO BOX 1186
      Attn: Officer/Manager
      RALEIGH, NC 27602
Case 20-50674   Doc 1   Filed 09/02/20   Page 78 of 80




      UPS
      PO BOX 7247-0244
      Attn: Officer/Manager
      PHILADELPHIA, PA 19170


      W R VERNON PRODUCE COMPANY, INC.
      PO BOX 4054
      Attn: Officer/Manager
      WINSTON SALEM, NC 27115


      W.C. ROUSE & SON,INC.
      P.O. BOX 19046
      Attn: Officer/Manager
      GREENSBORO, NC 27419


      WAKE COUNTY
      301 S McDowell Street
      Suite 3800
      RALEIGH, NC 27602


      WAKE COUNTY REVENUE DEPARTMENT
      PO BOX 2331
      RALEIGH, NC 27602


      WASTE CONNECTIONS OF CAROLINA
      PO BOX 535233
      Attn: Officer/Manager
      PITTSBURGH, PA 15253


      WASTE MANAGEMENT
      PO BOX 4648
      Attn: Officer/Manager
      Carol Stream, IL 60197


      WAYNE COUNTY TAX COLLECTOR
      PO BOX 227
      GOLDSBORO, NC 27530


      WESTERN VIRGINIA WATER AUTHORITY
      PO BOX 17381
      Attn: Officer/Manager
      BALTIMORE, MD 21297


      WILSON COUNTY TAX COLLECTOR
      113 NASH ST E
      WILSON, NC 27893
Case 20-50674   Doc 1   Filed 09/02/20   Page 79 of 80




      WIND RIVER ENVIRONMENTAL LLC
      PO BOX 22074
      Attn: Officer/Manager
      NEW YORK, NY 10087


      WM COMPACTOR SOLUTIONS INC., DEPT#2008
      PO BOX 29661
      Attn: Officer/Manager
      PHOENIX, AZ 85038


      Xerox Corporation
      PO Box 660501
      Attn: Officer or Managing Agent
      Dallas, TX 75266


      XEROX CORPORATION
      P.O. BOX 827598
      Attn: Officer/Manager
      PHILADELPHIA, PA 19182


      ZUPPLER
      151 EAST 10TH AVE., SUITE 201
      Attn: Officer/Manager
      CONSHOHOCKEN, PA 19428
                                        Case 20-50674                    Doc 1     Filed 09/02/20       Page 80 of 80




                                                               United States Bankruptcy Court
                                                                     Middle District of North Carolina
 In re      K&W Cafeterias, Inc.                                                                            Case No.
                                                                                    Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for K&W Cafeterias, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 2, 2020                                                      /s/ John A. Northen
 Date                                                                   John A. Northen
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for K&W Cafeterias, Inc.
                                                                        Northen Blue, LLP
                                                                        PO Box 2208
                                                                        Chapel Hill, NC 27515
                                                                        919-968-4441 Fax:919-942-6603




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
